                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


FAYYAADH HARRIS,                                         HON. JOHN MICHAEL VAZQUEZ

                 Petitioner,
                                                                     Civil Action
         v.                                                        No. 17-259 (JMV)

PATRICK NOGAN, et al.,
                                                                       OPINION
                 Respondents.


VAZQUEZ, District Judge:

I.     INTRODUCTION

       Presently before the Court is Petitioner Fayyaadh Harris’s pro se motion seeking relief,

pursuant to Federal Rule of Civil Procedure 60(b), from the Court’s November 28, 2017 Order

dismissing his § 2254 habeas petition as untimely. (DE 12.) For the reasons stated herein, Mr.

Harris’s Rule 60(b) motion is denied.

II.    BACKGROUND

       On January 4, 2017, Harris filed his § 2254 petition (the “Petition”) in this Court. (DE 1;

see also DE 11 at 7.) On May 3, 2017, Respondents filed a motion to dismiss the Petition as

untimely, i.e., because it was filed by Harris “after the running of the one-year statute of limitations

imposed by the Anti-Terrorism and Effective Death Penalty Act of 1996 (‘AEDPA’), 28 U.S.C. §

2241 et seq.” (DE 7-1 at ¶ 29.) The Court, agreeing with Respondents, dismissed the Petition

with prejudice on November 28, 2017. (DE 12.)

       In so doing, the Court noted that that the New Jersey Supreme Court denied Harris’s

petition for certification on direct appeal on September 11, 2007. (DE 11 at 2.) Accordingly, there

was no dispute that Harris’s state court conviction became “final” under AEDPA ninety days later,
on December 10, 2007. (Id. at 6.) In addition, the New Jersey Supreme Court denied certification

on Harris’s post-conviction relief (“PCR”) appeal on April 1, 2016. (Id. at 2-3.) In addition,

between September 11, 2007 and April 1, 2016, there were a total of 219 days in which AEDPA’s

one-year clock ran. 1 (Id. at 6-7.) The Court calculated those days as follows:

                There is no dispute that [AEDPA’s one-year] statute of limitations
                began to run on December 10, 2007, when Harris’ direct review
                became final. The statute of limitations ran for two days before
                Harris timely filed a PCR petition. The PCR Court denied the
                petition on January 27, 2009. Harris had 45 days to file a notice of
                appeal, and he missed the March 14, 2009 deadline. See N.J. R.A.R.
                2:4-1(a). Therefore, the first PCR proceeding was no longer
                pending on March 14, 2009, and the statute of limitations began to
                run again. Thompson [v. Adm’r New Jersey State Prison, 701 F.
                App’x 118, 2017 WL 2712966, at *3 (3d. Cir. 2017)].

                Harris filed a late-notice of appeal on July 22, 2009, after 131 days
                of the limitations period had run. The late-filed notice of appeal was
                accepted by the state court as within time, and therefore tolled the
                statute of limitations on July 22, 2009. Thompson, 2017 WL
                2712966, at *5 (state court’s acceptance of a motion as within time
                is important indication of whether it was properly-filed.) Following
                remand, the PCR court denied Harris relief on January 10, 2014.
                Harris had forty-five days to appeal, until February 24, 2014, but he
                did not file a timely notice of appeal. Thus, the statute of limitations
                began to run again on February 25, 2014. Harris filed notice of
                appeal on March 21, 2014, which was once again accepted by the
                state court as within time. Therefore, the notice of appeal was
                properly filed and tolled the statute of limitations on March 21,


1
   AEDPA’s one-year “filing period is tolled . . . ‘during [the time in] which a properly filed
application for State post-conviction or other collateral review with respect to the pertinent
judgment or claim is pending.’” Engel v. Hendricks, 153 F. App’x 111, 112 (3d Cir. 2005)
(quoting 28 U.S.C. § 2244(d)(2)) (emphasis in original). Under AEDPA, “[a] ‘properly filed’
application is one that was accepted for filing by the appropriate court officer and was filed within
the time limits prescribed by the relevant jurisdiction.” Id. (citing Pace v. DiGuglielmo, 544 U.S.
408 (2005)) (emphasis in original); see also Fernandez v. Sternes, 227 F.3d 977, 979 (7th Cir.
2000) (the proper period of exclusion under § 2244(d) is “all time between the filing of the request
to excuse the default and the state court’s decision on the merits (if it elects to excuse the default)”);
accord Thompson v. Adm’r New Jersey State Prison, 701 F. App’x 118, 124, 2017 WL 2712966
(3d. Cir. 2017). In this case, the Court concluded that Harris’s PCR application was not “properly
filed” under AEDPA’s statutory tolling provision, 28 U.S.C. § 2244(d)(2), for 219 days between
September 11, 2007 and April 1, 2016. (DE 11 at 6-7.)


                                                    2
               2014. In the meantime, another 25 days of the limitations period
               had run.

               The Appellate Division then affirmed the PCR Court on June 15,
               2015. Harris had 10 days to file a motion for reconsideration
               pursuant to New Jersey Court Rule 2:11-6(a), unless extended by
               the court. He did not file his motion for reconsideration until July
               28, 2015. The state court, however, treated the motion for
               reconsideration as within time, thereby tolling the limitation period
               starting on July 28, 2015. As a result, the statute of limitations ran
               from June 25, 2017 through July 28, 2015, totaling 33 days. The
               motion for reconsideration was denied on September 2, 2015.

               Harris then had 45 days, to October 19, 2017, to file a petition for
               certification in the New Jersey Supreme Court. See N.J. R.A.R. 2:4-
               1(a). The petition, filed on November 16, 2015, was filed 28 days
               late. The New Jersey Supreme Court accepted Harris’s petition for
               certification as within time, thereby tolling the statute of limitations
               again on November 16, 2015. The New Jersey Supreme Court
               denied relief on April 1, 2016, restarting the limitations period.

(Id.)

        Thus, as of April 1, 2016, Harris had “approximately 136 days to timely file the [Petition].”

(Id. at 9.) This Court found that because Harris did not file his Petition until January 4, 2017, i.e.,

278 days after the New Jersey Supreme Court denied certification on his PCR appeal, his Petition

was filed 142 days past AEDPA’s one-year filing deadline. (Id.)

        The Court also found that equitable tolling could not save Harris’s otherwise untimely

Petition from prejudicial dismissal. (Id. at 8-10.) In so doing, the Court expressly considered –

and rejected – Harris’s contention that “the doctrine of equitable tolling should toll the statute of

limitations for the period in which the [Office of the Public Defender] filed late appeals on his

behalf, which were then accepted by the New Jersey courts as within time.” (Id. at 8.) The Court

summarized the underlying facts which Harris alleged in support of that claim as follows:

               Harris was declared indigent and was represented by the Office of
               the Public Defender (“OPD”) in his PCR proceedings. [(DE 10 at
               4.)] The state has a procedure where a petitioner and his PCR



                                                  3
               attorney sign a Notice of Appeal Form prior to the PCR judge ruling
               on the petition. (Id.) A petitioner is then notified on the record by
               his PCR Court of his right to appeal, and is asked whether he/she
               has signed the Notice of Appeal Form. (Id.) The Notice of Appeal
               Form must be forwarded to the Post Conviction Unit and filed with
               the Appellate Division, which on average takes the OPD three to six
               months. (Id.) An indigent petitioner is dependent on the OPD to
               file the Notice of Appeal. (Id.) OPD attorneys regularly file
               affidavits with late Notices of Appeal, explaining their lack of
               resources and overwhelming case load to excuse the untimeliness.
               (Id.) Thus, Harris concludes equitable tolling is warranted because
               there is nothing an indigent petitioner can do when the OPD controls
               when the Notice of Appeal is filed.

(DE 11 at 4-5.)

       The Court agreed that insomuch as Harris’s OPD-related claims were in fact true, “the

overwhelming caseload and lack of resources of the New Jersey OPD, recognized by the PCR

Courts when they accept late filings on this basis, [would represent] an extraordinary circumstance

that [could] prevent a prisoner from timely filing a PCR petition [such that equitable tolling might

be appropriate].” (Id. at 9.)

       That said, the Court further concluded that “[e]ven assuming [that the OPD’s failure to

timely-file PCR applications on his behalf constituted an ‘extraordinary circumstance’ for

purposes of equitable tolling under AEDPA], Harris still had approximately 136 days to timely

file the current petition and he [did not present] any information or explanation as to why he could

not file within that time period.” (Id.) The Court was therefore unable to “find that Harris was

diligent in pursuing his [federal habeas] rights.” (Id.) It was this consideration that was fatal to

Harris’s equitable tolling argument. (See id. at 8 (noting that “a petitioner is entitled to equitable

tolling only if he shows (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely filing.” (quoting Ross v. Varano,

712 F.3d 784, 798 (3d Cir. 2013)) (internal quotations and additional citations omitted).) The




                                                  4
Court accordingly “dismissed [Harris’s Petition] with prejudice as barred by [AEDPA’s] statute

of limitations” and declined to issue Harris a certificate of appealability. (DE 12.)

        On April 20, 2018, the Third Circuit affirmed this Court’s prejudicial dismissal of Harris’s

Petition via the entry of an order denying Harris’s request for a certificate of appealability. (DE

15.)   In so affirming, the Third Circuit expressly noted that “Harris [did] not arguably

demonstrate[] any basis for equitable tolling because he [did not show] reasonable diligence in

pursuing his claims or that any extraordinary circumstance ‘stood in his way and prevented timely

filing’ after April 1, 2016.” (Id. (citing Holland v. Florida, 560 U.S. 631, 649 (2010).) Thereafter,

on or about November 19, 2018, Mr. Harris filed the current Rule 60(b) motion. (DE 16.)

III.    ANALYSIS

        Mr. Harris, by way of the present Rule 60(b) motion, seeks relief from the final judgment

entered by this Court on November 28, 2017. 2 (Id.) Mr. Harris specifically moves under Rule

60(b)(3), which allows the Court to relieve a party from a final judgment for “fraud (whether

previously called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party”;

and under Rule 60’s catchall provision, (b)(6), i.e., for “any other reason that justifies relief.” (See

id.; see also Fed. R. Civ. P. 60(b).)

        Regardless of the specific Rule 60(b) provisions that Mr. Harris relies on, his “motion

carries a heavy burden, as Rule 60(b) motions are viewed as ‘extraordinary relief which should be

granted only where extraordinary justifying circumstances are present.’” Kiburz v. Sec’y, U.S.

Dep’t of the Navy, 446 F. App’x 434, 436 (3d Cir. 2011) (quoting Bohus v. Beloff, 950 F.2d 919,

929 (3d Cir. 1991); accord Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 273 (3d Cir. 2002)




2
   Respondents have not filed opposition to the Rule 60(b) motion. The fact that Harris’s motion
is unopposed, does not, in and of itself, entitle Harris to relief.


                                                   5
(noting that Rule 60(b)(6) provides “extraordinary relief and may only be invoked upon a showing

of exceptional circumstances.”); see also Stridiron v. Stridiron, 698 F.2d 204, 207 (3d Cir. 1983)

(a party seeking relief under Rule 60(b)(3) must show not only that “the adverse party engaged in

fraud or other misconduct, [but also] that his conduct prevented the moving party from fully and

fairly presenting his case.”). Critically, “a motion under Rule 60(b) is not a second opportunity

for the losing party to make its strongest case, to rehash arguments, or to dress up arguments that

previously failed.” Kustom Signals, Inc. v. Applied Concepts, Inc., 247 F. Supp. 2d 1233, 1235

(D. Kan. 2003); accord Balter v. United States, 410 F. App’x 428, 430 (3d Cir. 2010) (finding

district court did not abuse its discretion in denying relief under Rule 60(b) where motion “simply

rehashed arguments” made in previous motions).

       In Harris’s present motion, he simply restates the same arguments regarding the OPD’s

failure to timely-file his PCR applications that he already raised in his November 28, 2017

opposition to Respondents’ motion to dismiss his Petition as time-barred. (See DE 16-1 at 7

(“Petitioner clearly has a case of excusable neglect because he can prove that he made [a] timely

request to appeal the rulings of his PCR proceedings and because of the appeal process time was

deducted because of the slow process employed by the OPD which is beyond Petitioner’s control

and thus making his petition timely.”); id. at 13 (“It is inconceivable that Petitioner should pay the

exacting price of delay due to the structure of the OPD’s filing procedures.”); id. at 14 (indigent

petitioners in the State of New Jersey should not be the ultimate factor that determines whether or

Petitioner’s petition is timely. Petitioner was time barred as a consequence of the OPD’s

overwhelming case load.”); id. at 15 (“The calculations presented by [Respondents do] not factor

in the true nature of the delays stemming from the occupational hazards of the OPD. The District

Court was persuaded by a misrepresentation of the facts.”); id. at 6-7 (“Petitioner has been




                                                  6
represented by the Public Defender’s Office through out all of his entire state court appeals. It is

an unfair practice administrated by the State to hold the Petitioner responsible for the

‘overwhelming’ case load of the OPD.”); id. at 7 (“Petitioner should not pay the price of injustice

because the process of receiving assistance when you can not afford to hire an attorney takes a

longer time.”).)

       The Court already gave careful consideration to the foregoing arguments when it dismissed

Harris’s Petition as time-barred. To reiterate, the Court ultimately found that “the overwhelming

caseload and lack of resources of the New Jersey OPD . . . [could represent] an extraordinary

circumstance that [could] prevent a prisoner from timely filing a PCR petition [such that equitable

tolling might be appropriate].” (DE 11 at 9.) This consideration, in and of itself, however, did not

support equitable tolling in Mr. Harris’s federal habeas matter because as of April 1, 2016 – i.e.,

when the New Jersey Supreme Court denied Harris’s petition for certification of his PCR appeal

– because “Harris still had approximately 136 days to timely file the [Petition] and he [did not

present] any information or explanation as to why he could not file within that time period.” (Id.)

The Third Circuit likewise expressly found that equitable tolling was inappropriate because

“[Harris failed to demonstrate] reasonable diligence in pursuing his claims or that any

extraordinary circumstance ‘stood in his way and prevented timely filing’ after April 1, 2016.”3

(DE 15 (quoting Holland, 560 U.S. 649) (emphasis added).)

       Ultimately, Mr. Harris cannot obtain relief under Rule 60(b) based on his rehashing of the

same arguments that this Court – and the Third Circuit – already concluded were insufficient to

support equitable tolling under AEDPA. See Wood v. Pierce, Civ. A. No. 11-1115-GMS, 2017



3 Mr. Harris’s Rule 60(b) motion, which seeks relief based exclusively on the lack of diligence
of the OPD prior to April 1, 2016, fails to in any way speak to his own actions undertaken after
that date.


                                                 7
WL 7388491, at *1-2 (D. De. 2017) (denying Rule 60(b) relief to movant who argued “that the

[district] court erroneously denied his [§ 2254] petition as time-barred because it should have

acknowledged that his second [state court application collaterally attacking his conviction] tolled

[AEDPA’s] limitations period” where: (1) the Third Circuit previously affirmed dismissal of his

petition as untimely, and (2) his Rule 60(b) motion “merely assert[ed] his disagreement with the

court’s decision to deny his petition, and expand[ed] upon an argument the court already

considered and rejected”); Ceo v. Klem, Civ. Action No. 07-3177, 2007 WL 2458029, at *1-2

(E.D. Pa. 2007) (denying Rule 60(b) relief where court previously dismissed movant’s § 2254

petition as time-barred, the Third Circuit affirmed that dismissal, and “[t]he facts surrounding the

procedural history of the case, and necessary for the calculation of the statute of limitations, as

presented in Petitioner’s [Rule 60(b)] motion [did] not differ materially from those [relied on by

the district court in dismissing his petition as untimely].”). Mr. Harris’s Rule 60(b) motion is

accordingly denied.

IV.      CONCLUSION

         For the reasons stated above, Mr. Harris’s Rule 60(b) motion is denied. An appropriate

Order accompanies this Opinion.



4/1/19                                               s/ John Michael Vazquez
Date                                                 JOHN MICHAEL VAZQUEZ
                                                     United States District Judge




                                                 8
